Citation Nr: 1739587	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-24 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 12, 2015.

2.  Entitlement to an initial rating in excess of 50 percent for PTSD, effective August 12, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to July 1969.  He is the recipient of the Purple Heart and the Republic of Vietnam Meritorious Unit Citation Gallantry Cross Color, among other awards and citations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for PTSD at a 30 percent disability rating.

In April 2014, the Veteran submitted a VA Form 21-8940 Application for Increased Compensation Based on Unemployability (claim for TDIU), on the basis of his inability to secure or follow any substantially gainful occupation, as a result of his service-connected legs, shoulders, neck, heart and PTSD disabilities.  

In a September 2015 rating decision, the RO increased the initial rating claim for PTSD to a 50 percent disability rating, effective August 12, 2015.  The RO also granted a TDIU, effective August 27, 2013.  Since the TDIU claim was a full grant of benefits, this issue is moot and does not require further consideration by the Board.  On the other hand, the increased rating for PTSD is not representative of a total grant of the benefits sought on appeal, and therefore, a claim for a rating increase for this service-connected disability remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an initial rating in excess of 50 percent for PTSD, effective August 12, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period prior to August 12, 2015, all of the Veteran's symptoms for PTSD manifest an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

For the period prior to August 12, 2015, the criteria for an initial rating increase of 50 percent or higher for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Rating for the Period Prior to August 12, 2015

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular DC, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to August 12, 2015, the Veteran is rated as 30 percent disabling for his service-connected PTSD.  He argues that he is entitled to a higher disability rating for this period. 

The criteria for evaluating PTSD are found in the General Rating Formula for Mental Disorders, under 38 C.F.R. § 4.130, DC 9411 (2017).  

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 - 44 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a) (2014).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b) (2017).

After a review of the record, the Board finds the Veteran's PTSD more nearly approximate a 30 percent rating for the period prior to August 12, 2015.  During this period, VA treatment records reflect that the Veteran complained of, and/or manifested symptoms such as, irritability, difficulty with sleep, intrusive thoughts or memories, hypervigilance, and feeling moderately anxious.  See January 2012 VA examination (showing that the Veteran manifested PTSD symptoms including irritability, agitation, hypervigilance, anxiousness, and trouble with sleep); see also July 2012 Statement from Spouse, C.C. (reporting that her history with her husband had always been filled with living with his irrational irritability and unreasonable outbursts of anger, and that he manifested aggressive behavior towards her, their family and anyone that upset him); see too, August 2013 Mental Health Note (reflecting that that the Veteran reported that he experienced intervals of increased irritability, and intrusive memories); see too, August 2014 Primary Nursing Care Note (reflecting that the Veteran reported that he had difficulty remaining asleep, and assessing his affect as moderately anxious); see too, June 2015 (diagnosing the Veteran with unspecified episodic mood disorder); see, too July 2015 Mental Status Note (reporting that he had difficulty with falling asleep, he had nightmares once or twice weekly, he was vigilant, he got easily tearful with sad or sentimental events, and acknowledging that he had significant irritability).  Moreover, VA treatment records also reflect that during this period, prior to August 12, 2015, the Veteran was mildly depressed.  See, e.g. February 2013 Mental Health Note; see also August 2014 Primary Care Nursing Note; see, too July 2015 Mental Status Note.

Nonetheless, despite these PTSD symptoms, medical evidence of record reflects that the Veteran was also generally functioning satisfactorily.  For example, VA treatment records reflect that during the period prior to August 12, 2015, the Veteran was alert and oriented; he exercised good judgment, with fair insight; his thoughts and speech were clear; and that he was well groomed or neatly dressed.  See, e.g. August 2013 Mental Health Note; see also August 2014 Primary Care Nursing Note; see, too July 2015 Mental Status Note.  In July 2015, the Veteran underwent a PHQ-2 screen for depression that resulted in a score of 2, which was a negative screen for depression.

Moreover, a January 2012 VA examination best summarized the Veteran's occupational and social impairment as an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication.  At the time of this examination, the Veteran, in describing his family relationship, reported that he was married to his second wife and that their relationship was good, despite the fact that they "had plenty of bumps in the road."  He also stated that him and his wife have two children, although he also stated that his relationship with his children, at that time, had been strained.  He also indicated that he and his wife were raising their grandchildren.  With respect to social relationships, the Veteran stated that he did not have many friends, but that he has one good friend who is a retired colonel from the United States Marine Corps.  

Finally, medical evidence of record shows that the Veteran consistently denied having any suicidal or homicidal ideation, hallucinations or delusions, or committing any acts of violence towards property or persons.  

In summary, at any time prior to August 12, 2015, the Veteran's PTSD disability picture has not shown any evidence of occupational and social impairment with reduced reliability and productivity that was due to any of his PTSD symptoms.  Therefore, his service-connected PTSD disability more nearly approximates a 30 percent disability rating.


ORDER

For the period prior to August 12, 2015, entitlement to an initial rating in excess of 30 percent for PTSD is denied.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on the remaining issue on appeal.

In a July 2017 Appellate Brief, the Veteran, through his representative, asserts that he is entitled to a rating in excess of 50 percent for his service-connected PTSD after August 12, 2015.  However, the most recent VA treatment records that have been associated with the Veteran's claims file are from September 8, 2015.  Since the Board cannot make a determination on this issue without adequately evaluating all of the medical evidence from the period in which the Veteran asserts entitlement to an initial rating in excess of 50 percent, a remand is required for the RO to obtain all outstanding VA treatment records from September 9, 2015 to current.  An updated examination should also be provided.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from September 9, 2015 to current, from the Grand Junction VAMC and/or all associated VA facilities.

2.  Schedule the Veteran for an examination to determine the severity of his service-connected PTSD.  

3.  After ensuring compliance with this development, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


